DETAILED ACTION

Application Status
	Claims 1-13 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 14 November 2017 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of claim 1 under 35 U.S.C 103, the applicant has argued that the rejection of claim 1 is nonsensical because, “the labeling of one solid piece as if it were multiple pieces is not proper” (see page 2 of remarks). However, in the context of the rejection, it should be understood that as modified by Irie, the cross-tube disclosed by Snitgen is separated in the middle to facilitate the addition of a tie rod connecting member. In this separated state the inward most faces of the tie rod shaft members meet the definitions 1a and c of the word “end” provided by the applicant (see page 2 of remarks). The context for this interpretation can be found on page 6 of the non-final rejection where it is stated that, “Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify the adjustable tie rod disclosed by Snitgen separated and discrete left and right sides of the hollow tie rod shaft member…” 
The applicant has argued that there is no reason to combine the teaching references relied upon in the non-final rejection (see page 4 of remarks). However, the office action does provide a motivation to combine, the motivation being, “to enhance the adjustability of the tie rod in accordance with the well-established need for adjustability in tie rods” (see page 6 of rejection). The applicant further argues that this motivation provides inadequate reason to combine, stating that, “adjustments may be desired for fine tuning, but not addressing different sizes altogether”; however, seeing as how a tie rod connecting member could be used for fine tuning of the tie rod; this argument is non-persuasive. The applicant is reminded that the motivation for combining the features of references in a rejection does not need to reflect the reasons the applicant combined the features. In response to the applicant’s request for evidence in support of the assertion that there is a well-established need for adjustability in tie rods, reference is made to the non-final rejection, the remarks filed by the applicant, Snitgen, and Seibert (US 20150175200 A1). The examiner notes that in the non-final rejection, the motivation to combine is to, “enhance the adjustability of the tie rod” and not to provide for adjustability. In other words, Snitgen alone teaches that there is a need for adjustability in tie rods because it is adjustable in an unmodified state. Snitgen also directly discloses that, “the overall length of the tie rod assembly is adjustable by rotation of the intermediate tube about its axis. This adjustment is used to set the toe of the steerable wheels of the vehicle”. In the remarks, the applicant suggests that there was a well-established need for adjustability in tie rods before the time of filing, noting, “Snitgen does allow adjustment” (see page 2 of remarks). In light of the evidence that a need for adjustability in tie rods existed before the time of filing, the examiner maintains the rejection is proper. However, and though not required, reference is made to Seibert for additional evidence. 

Regarding the entirety of the claimed invention, the examiner makes reference to In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954), where the court held that, “adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious”. In other words, the mere fact that the tie rod is adjustable does not represent a patentable advance over the prior art, and further, and as explained in the rejection, the physical structure that makes the tie rod adjustable is known in the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Snitgen (US 5306095 A) in view of Irie (EP 0071250 A2).
With respect to claim 1, Snitgen discloses: An adjustable tie rod assembly (see Col. 2, LL. 65-68) for use with a heavy duty truck, the adjustable tie rod assembly comprising an adjustable tie rod (10), the adjustable tie rod comprising: a first hollow tie rod shaft member (left side of 50) having a first end (left end of left side of 50) and a second end (right end of left side of 50), wherein the first hollow tie rod shaft member has an internal surface (44, Fig. 4), wherein the first hollow tie rod shaft member comprises first internal threads (96, Fig. 4) formed on the internal surface proximate the first end; a second hollow tie rod shaft member (right side of 50) having a first end (left end of right side of 50) and a second end (right end of right side of 50), wherein the second hollow tie rod shaft member has an internal surface (44, Fig. 4), and wherein the second hollow tie rod shaft member comprises second internal threads (100, Fig. 5) formed on the internal surface proximate the second end. Snitgen also discloses clamps (30, 32, Fig. 1) for securing the threaded connection between tie rod end members (26, 28) and the ends of the hollow tie rod shaft members (left and right sides of 50) for preventing relative rotation between the threadedly interconnected parts (see abstract), and an overall distance between the first end of the first hollow tie rod shaft member and the second end of the second hollow tie rod shaft member extends from a first tie rod end member (26) proximate a first wheel to a second tie rod end member (30) proximate a second wheel. 
Snitgen is silent in teaching: the first hollow tie rod shaft member comprises second internal threads formed on the internal surface proximate the second end, the second hollow tie rod shaft member comprises first internal threads formed on the internal surface proximate the first end, a tie rod connecting member sized and configured to be inserted at least partially into the second end of the first hollow tie rod shaft member and at least partially into the first end of the second hollow tie rod shaft member, the tie rod connecting member having an external surface and having a first end and a second 
Irie discloses: An adjustable rod assembly (Fig. 13) wherein the adjustment mechanism for the overall rod is provided in the middle comprising: a first hollow rod shaft member (564) having a first end (left end of 564) and a second end (right end of 564), wherein the first hollow rod shaft member comprises second internal threads (566, Fig. 14) formed on the internal surface proximate the second end; a second hollow rod shaft member (565) having a first end (left end of 565) and a second end (right end of 565), wherein the second hollow rod shaft member has an internal surface, wherein the second hollow rod shaft member comprises first internal threads (567, Fig. 14) formed on the internal surface proximate the first end; and a rod connecting member (561, Fig. 13) sized and configured to be inserted at least partially into the second end of the first hollow rod shaft member and at least partially into the first end of the second hollow rod shaft member (Pg. 14, LL. 5-17), the rod connecting member having 
Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify the adjustable tie rod disclosed by Snitgen to include a rod connecting member between separated and discrete left and right sides of the hollow tie rod shaft member (50) and corresponding mating threads as disclosed by Irie to arrive and the claimed invention and in order to enhance the adjustability of the tie rod in accordance with the well-established need for adjustability in tie rods. 
With respect to claim 2, Snitgen discloses: a first tie rod end member (26, Fig. 1) comprising: a first tie rod body (144) having a first bearing member (illustrated near bottom of 26, not numbered), a first end portion (142) extending from the first bearing member, and a first tie rod coupling member (146) extending from the first bearing member, the first tie rod coupling member sized and configured to mate with the first end of the first hollow tie rod shaft member (left end of left side of 50); and a second tie rod end member (28) comprising: a second tie rod body (150) having a second bearing member (illustrated near bottom of 28), a second end portion (148) extending from the second bearing member, and a second tie rod coupling member (152) extending from the second bearing member, the 
With respect to claim 3, Snitgen in view of Irie discloses: the features of claim 1 as set forth above but does not specifically disclose the first hollow tie rod shaft member and the second hollow tie rod shaft member each have a length between 15 and 30 inches and wherein the tie rod connecting member has a length between 3 and 17 inches. Note: neither Snitgen nor Irie explicitly provide dimensions or ranges for dimensions; however, the court has held in Gardner v. TEC Syst., Inc., that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" (see MPEP 4144.04, IV.A). Accordingly, changes to dimensions require only ordinary skill in the art. Before the time of filing, a person having ordinary skill in the art would have found it obvious to further modify Snitgen in view of Irie to have the dimensions of the claimed invention in order to allow the tie rod to be used in vehicles of varying track distance.
With respect to claim 4, Snitgen in view of Irie discloses: the features of claim 1 but does not explicitly disclose in an assembled position, the first hollow tie rod shaft member, the second hollow tie rod shaft member, and tie rod connecting member have a combined length between 48 and 65.5 inches.
Note: neither Snitgen nor Irie explicitly provide dimensions or ranges for dimensions; however, the court has held in Gardner v. TEC Syst., Inc., that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" (see MPEP 4144.04, IV.A). Accordingly, changes to dimensions require only ordinary skill in the art. Before the time of filing, a person having ordinary skill 
With respect to claim 6, Snitgen discloses: a first clamp (30, Fig. 1) positioned proximate the first end of the first hollow tie rod shaft member (left side of 50) for coupling the first tie rod coupling member (148) of the first tie rod end member (2.6) to the first hollow tie rod shaft member; and a second clamp (32) positioned proximate the second end of the second hollow tie rod shaft member (right side of 50) for coupling the second tie rod coupling member (152.) of the second tie rod end member (28) to the second hollow tie rod shaft member.
With respect to claim 7, Snitgen in view of Irie discloses the features of claim 1 as set forth above but does not explicitly disclose the first hollow tie rod shaft member is at least 31% of a length formed by the first hollow tie rod shaft member, the tie rod connecting member, and the second hollow tie rod shaft member. Neither Snitgen nor Irie explicitly provide dimensions or ranges for dimensions; however, the court has held in Gardner v. TEC Syst., Inc., that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" (see MPEP 4144.04, IV.A). Accordingly, changes to dimensions require only ordinary skill in the art. Before the time of filing, a person having ordinary skill in the art would have found it obvious to further modify Snitgen in view of Irie to have the dimensions of the claimed invention in order to allow the tie rod to be used in vehicles of varying track distance.
With respect to claim 8, Snitgen discloses: An adjustable tie rod assembly (see Col. 2, LL. 65-68) for use with vehicles comprising: an adjustable tie rod (10, Fig. 2) comprising: a first hollow tie rod shaft member (left side of 50) having a first end (left end of left side of 50) and a second end (right end of left side of 50) and hollow at least proximate the first end and the second end, wherein the first hollow tie 
Snitgen is silent in teaching: a tie rod connecting member sized and configured to be inserted at least partially into the second end of the first hollow tie rod shaft member and at least partially into the first end of the second hollow tie rod shaft member, and wherein the first hollow tie rod shaft member and the second hollow tie rod shaft member are separate discrete members, with the tie rod connecting member between the first hollow tie rod shaft member and the second hollow tie rod shaft member, and when installed, relative movement between the tie rod connecting member and the first hollow tie rod shaft member or the second hollow shaft member adjusts a distance between first end of the hollow tie rod shaft member and the second end of the second hollow tie rod shaft member; a first attachment device that couples the first end of the tie rod connecting member to the second end of the first hollow tie rod shaft member; and a second attachment device that couples the second end of the tie rod connecting member to the first end of the second hollow tie rod shaft member.
Irie discloses: an adjustable rod comprising: a first and second hollow rod shaft member (564, 565, Fig. 13), a rod connecting member (561) sized and configured to be inserted at least partially into the second end (right end of 564) of the first hollow rod shaft member and at least partially into the first end (left end of 565) of the second hollow rod shaft member, and wherein the first hollow rod shaft member and the second hollow rod shaft member are separate discrete members, with the rod 
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Snitgen in view of Irie to divide the hollow shaft member (50) into separate discrete members, with a tie rod connecting member as disclosed by Irie therebetween to arrive at the claimed invention and in order to further enhance the adjustability of the tie rod disclosed by Snitgen in accordance with the well-established need for adjustable tie rods. Further, one of ordinary skill in the art would have found it obvious before the time of filing to apply the clamps disclosed by Snitgen to provide a first attachment device that couples the first end of the tie rod connecting member to the second end of the first hollow tie rod shaft member, and a second attachment device that couples the second end of the tie rod connecting member to the first end of the second hollow tie rod shaft member to prevent the relative rotation of the threadedly connected members at least because Snitgen discloses the use of clamps and such fastening hardware was well-known and typically used before the time of filing (see Col.1, LL. 37-40).
With respect to claim 9, Snitgen in view of Irie discloses: the first attachment device comprises threads (Irie; 566, Fig. 4) on an interior surface of the first hollow tie rod shaft member (564) proximate the second end and complimentary threads (562) formed on an exterior of the tie rod connecting member (561) proximate the first end.
With respect to claim 12, Snitgen discloses: An adjustable tie rod assembly for use with a heavy duty truck, the adjustable tie rod assembly (10, Fig. 1) comprising: a first hollow tie rod shaft member (left side of 50), having a first end (left end of left side of 50) and a second end (right end of left side of 
Snitgen is silent in teaching: the second hollow tie rod shaft member comprises first internal threads formed on the internal surface proximate the first end, a tie rod connecting member formed on the second end of the first hollow tie rod shaft member, wherein the tie rod connecting member has a first end and second end, and wherein the second end of the first hollow tie rod shaft member comprises the first end of the tie rod connecting member, wherein the tie rod connecting member and the first hollow tie rod shaft member are a unitary whole formed from a single shaft member, wherein, when assembled, relative movement between the tie rod connecting member and the second hollow tie rod shaft member adjusts a distance between the first end of the first hollow tie rod shaft member and the second end of the second hollow tie rod shaft member; wherein the first hollow tie rod shaft member, the second hollow tie rod shaft member, and the tie rod connecting member comprises an adjustable cross tube; wherein the second end of the tie rod connecting member is sized and configured to mate with the first end of the second hollow tie rod shaft member; and a fastener for attaching the second end of the tie rod connecting member and the first end of the second hollow tie rod shaft member.
Irie discloses an adjustable rod assembly (Fig. 13) having a first and second hollow rod shaft member (564, 565), wherein the second hollow rod shaft member comprises first internal threads (567) formed on the internal surface proximate the first end (left end of 565), a rod connecting member (561, 
Note: Irie does not explicitly disclose that the tie rod connecting member is formed on the second end of the first hollow tie rod shaft member, nor the tie rod connecting member and the first hollow tie rod shaft member are a unitary whole formed from a single shaft member. It would have been obvious to a person having ordinary skill in the art to modify Irie as claimed so as to facilitate assembly, because "the use of a one piece construction instead of the structure disclosed in (the prior art) would be merely a matter of obvious engineering choice" absent of evidence that there is a need for a one-piece structure present in the prior art (see In re Larson).
Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify the adjustable tie rod disclosed by Snitgen in view of Irie to include a tie rod connecting member as claimed and in order to enhance the adjustability of the tie rod in accordance with the well-established need for adjustable tie rods. Further, one of ordinary skill in the art would have found it obvious before the time of filing to apply the clamps disclosed by Snitgen to provide a first fastener for attaching the second end of the tie rod connecting member and the first end of the second hollow tie rod shaft member to prevent the relative rotation of the threadedly connected members at least 
With respect to claim 13, Snitgen in view of Irie discloses: A method for replacing a tie rod assembly of a vehicle having a first tie rod connection point associated with a first wheel and a second tie rod connection point associated with a second wheel, the method comprising:
providing an adjustable tie rod assembly comprising a first hollow tie rod shaft member (Snitgen; left side of 50), a second hollow tie rod shaft member (Snitgen; right side of 50), and a tie rod connecting member (Irie; 561, Fig. 3) that together in an assembled position form an adjustable cross tube, wherein the first hollow tie rod shaft member is adjustably coupled to the tie rod connecting member and the tie rod connecting member is adjustably coupled the second hollow tie rod shaft member to form the adjustable cross tube; wherein the tie rod connecting member, when installed, is positioned at least partially between the second end (right end of left side of 50) of the first hollow tie rod shaft member and the first end (left end of right side of 50) of the second hollow tie rod shaft member, and wherein an overall distance between the first end of the first hollow tie rod shaft member and the second end of the second hollow tie rod shaft member is varied by relative movement of the tie rod connecting member (see Irie; Pg. 14, LL. 5-17); coupling a first tie rod end member (Snitgen; 26, Fig. 1) to the first end of the first hollow tie rod shaft member; coupling a second tie rod end member
(Snitgen; 28, Fig. 1) to the second end of the second hollow tie rod shaft member; adjusting a length of the adjustable cross tube by moving the tie rod connecting member into or out of the first hollow tie rod shaft member or the second hollow tie rod shaft member in order to adjust accommodate a distance between the first tie rod connection point and the second tie rod connection point (see Irie; Pg. 14, LL. 5-17); coupling the first tie rod end member to the first tie rod connection 
With respect to the providing step, Snitgen in view of Irie discloses the provided invention in full as discussed in the above rejections.
With respect to the first and second coupling steps, Snitgen illustrates a first and second tie rod end member (26, 28, Fig. 1) coupled to ends of first and second hollow tie rod shaft members (left and right sides of 50). In order to arrive at this configuration, the first and second coupling steps must have been carried out as claimed.
With respect to the third and fourth coupling steps, Snitgen discloses the adjustable tie rod is for transmitting steering force from one steerable wheel of a vehicle to an opposite wheel of the vehicle (see abstract). To use the adjustable tie rod disclosed by Snitgen as described by Snitgen, the third and fourth coupling steps must be completed.
Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snitgen in view of Irie and in further view of Gottschald (US 3439946 A) and Carnesi (US 20170334043 Al).
With respect to claims 5, 10, and 11, Snitgen in view of Irie disclose all of the features as set forth above but is silent in teaching: the first fastener and second fastener each comprise a jam nut and a dowel pin, and the first attachment device comprises a jam nut and a dowel pin positioned proximate  
Gottschald discloses a track rod for a motor vehicle comprising a jam nut (3, Fig. 1) for securing a threaded connection between a tie rod end and track rod.
Carnesi discloses a three jaw adjustable socket in which a dowel pin (8) is used to secure a threaded connection.
Before the time of filing it would have been obvious to a person having ordinary skill in the art to further modify Snitgen in view of Irie in further view of Gottschald and Carnesi to include a jam nut as disclosed by Gottschald and a dowel pin as disclosed by Carnesi to arrive at the claimed invention and in order to improve the security of the threaded connections in the assembly. Such modifications would have been obvious because the use of jam nuts and dowel pins for securing threaded connections is well-known.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616